*413MEMORANDUM***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen its prior decision denying petitioner Nancy Rivera-Perez’s application for cancellation of removal.
A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s original decision that petitioner failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). Therefore, the BIA did not abuse its discretion by denying petitioner’s motion to reopen which provided no evidence to the contrary. Accordingly, we summarily deny the petition for review because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The motion to stay voluntary departure is denied because the petitioner was not granted voluntary departure by the agency.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.